J-S28014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CALVIN LORENZO PURDIE, JR.                 :
                                               :
                       Appellant               :   No. 245 MDA 2022

       Appeal from the Judgment of Sentence Entered January 27, 2022
     In the Court of Common Pleas of Dauphin County Criminal Division at
                       No(s): CP-22-CR-0004360-2019


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY OLSON, J.:                       FILED: NOVEMBER 8, 2022

       Appellant, Calvin Lorenzo Purdie, Jr., appeals from the January 27, 2022

judgment of sentence1 imposing an aggregate sentence of 30 to 60 years’

____________________________________________


1  On January 10, 2022, the trial court sentenced Appellant to an aggregate
term of 30 to 60 years’ incarceration, with credit for time served, and ordered
him to pay costs ($500.00) and restitution in the amount of $293,643.87, with
certain distributions to each payee as specified within the sentencing order.
See Sentencing Order, 1/18/22. On January 24, 2022, the Commonwealth
filed a motion to modify Appellant’s sentence, requesting reallocation of
Appellant’s restitution payments among the payees, while retaining the
aggregate restorative sum of $293,643.87. On January 27, 2022, the trial
court granted the Commonwealth’s motion and entered an amended judgment
of sentence that same day, imposing an aggregate sentence of 30 to 60 years’
incarceration, with credit for time served, and ordering Appellant to pay costs
($500.00) and restitution in the amount of $293,643.87, with certain
redistributed payments to each payee as modified therein. See Order of
Court, 1/27/22.

When a trial court amends a judgment of sentence during the period in which
it retains jurisdiction pursuant to 42 Pa.C.S.A. § 5505, the direct appeal lies
J-S28014-22



incarceration after Appellant was convicted in a jury trial of aggravated

arson – person present inside property, arson endangering persons – danger

of death or bodily injury, arson endangering persons – inhabited building or

structure, and third-degree murder.2 We affirm.

       The trial court summarized the factual history as follows:

       On May 23, 2019, Sergeant Anthony C. Clements [(“Sergeant
       Clements")] of the Derry Township Police Department had just
       begun his shift at 6:00[ a.m.,] when he received a call for a
       structure fire at [a residence located on] West Chocolate Avenue
       in Hershey, Pennsylvania. Sergeant Clements was the first to
       arrive on scene and notified Dauphin County dispatch that there
       was smoke coming from the residence. He went to the side
       entrance, near the kitchen, and observed a black male holding a
       child and a black female on the [tele]phone. The female was
       screaming [into the telephone] that her mother was still inside the
       residence.

____________________________________________


from the amended judgment of sentence. See Commonwealth v. Garzone,
993 A.2d 1245, 1254 n.6 (Pa. Super. 2010), aff’d, 34 A.3d 67 (Pa. 2012); see
also 42 Pa.C.S.A. § 5505 (stating, “[e]xcept as otherwise provided or
prescribed by law, a court upon notice to the parties may modify or rescind
any order within 30 days after its entry, notwithstanding the prior termination
of any term of court, if no appeal from such order has been taken or allowed”).
Therefore, Appellant’s appeal properly lies from the January 27, 2022
amended judgment of sentence. The caption has been corrected accordingly.

2 18 Pa.C.S.A. §§ 3301(a.1)(1), 3301(a)(1)(i), 3301(a)(1)(ii), and 2502(c),
respectively. Appellant was sentenced to 20 to 40 years’ incarceration for his
conviction of third-degree murder. In addition, Appellant was sentenced to
10 to 20 years’ incarceration for his conviction of aggravated arson – person
present inside property, with this sentence to run consecutively to the
sentence imposed for his third-degree murder conviction. For sentencing
purposes, Appellant’s convictions for arson endangering persons – danger of
death or bodily injury and arson endangering persons – inhabited building or
structure merged with his conviction for aggravated arson – person present
inside property.


                                           -2-
J-S28014-22


     Sergeant Clements entered the residence through the kitchen and
     noted a heavy amount of smoke and could see flames coming from
     the room straight back from the kitchen, which was later identified
     as the victim's bedroom. [Sergeant Clements] almost made it to
     the bathroom door when he was overcome with smoke and had
     to retreat outside. Sergeant Clements attempted to enter the
     residence a second [] time with a fire extinguisher, hoping to
     extinguish the flames. He did not make it through the kitchen
     before he was overcome with smoke and heat. He dropped the
     fire extinguisher and crawled back outside.

     Keith Swank [("Swank")] is a volunteer firefighter for
     Hummelstown[, Pennsylvania]. He was on his way to work on
     May 23, 2019, when [he was alerted] that there was a structure
     fire with a possible entrapment. Since he was about a block away
     [from the fire scene,] Swank drove to [the residence on] West
     Chocolate Avenue and arrived shortly after [Sergeant] Clements.
     Upon arriving at the scene, [] Swank entered [the residence]
     through the kitchen and began a clockwise sweep through the
     residence. At that time, the smoke was hazy, and [] Swank was
     still able to stand[ upright].

     While doing his sweep [of the residence, Swank] saw the door to
     the [victim’s] bedroom was [partially open] and could see light
     flickering. [] Swank dropped to his knees and pushed the
     [bedroom] door open and saw the fire on the bed. Someone
     handed him a fire extinguisher[,] and he started to look for the
     victim. However, the smoke and fire were getting too bad, and
     he was forced to crawl back outside [the residence. ]Swank and
     Sergeant Clements made an attempt together - the smoke was
     "banked all but to the floor" and they were no longer able to stand
     [upright. ]Swank made it about halfway to the [victim’s] bed but
     had to retreat outside for fresh air. [] Swank and Sergeant
     Clements started to go back in, but it was too dangerous as the
     fire was already rolling over[] their heads. Sergeant Clements
     wanted to make one final attempt, but did not make it through
     the kitchen before he was overcome with smoke and heat[. He]
     does not remember how he got out [of the residence. ]Swank
     grabbed Sergeant Clements by his vest and [dragged] him out of
     the burning residence.

     Sergeant Clements and [] Swank were transported to [a medical
     center] for treatment. Sergeant Clements felt a burning in his
     chest from the smoke inhalation. He was given oxygen at the
     scene, as well as [at] the [medical center,] and was monitored

                                    -3-
J-S28014-22


     until his oxygen levels returned to normal. Sergeant Clements
     returned to desk duty for the remainder of his shift[ that same
     day and] had a cough for a couple of days after the fire. [] Swank
     could not breathe from the smoke inhalation and did not go back
     to work for about a day after being released. He had trouble
     breathing and his chest hurt for about two [] days after the fire.

     After the fire was completely extinguished, law enforcement
     officers discovered a charred body in the bedroom where the fire
     started[.]

        Right there at the foot of the bed she was laying prone on
        her back. Her right hand was bent up at about a 45-degree
        angle towards her chest. Her left arm was laying limp out
        to its side underneath the desk and [] her legs and knees
        were bent up almost like she was sitting down.

     The most significant charring was [on the bedroom ceiling]
     directly above where the body was found[.]

     Dr. Wayne Ross [("Dr. Ross")], a forensic pathologist employed
     [by] the Dauphin County Coroner's Office[,] performed an autopsy
     on the victim on May 28, 2019. He described the body as
     completely charred, with the heaviest amount of charring at her
     upper face, neck[,] and chest area. The victim's right hand was
     completely burned. However, the left [hand] was not, and Dr.
     Ross observed all five [] fingernails were still present and the left
     pinky nail was broken. The victim's fingernails from her left hand
     were collected and preserved for analysis.

     Dr. Ross testified that the cause of death was strangulation, and
     the manner of death was homicide. He testified that the victim
     was dead before the fire began as there was no significant carbon
     monoxide in the victim's body. Dr. Ross further testified that the
     victim was alive when she was strangled because there was
     evidence of bleeding around the hyoid bone, as well as the thyroid
     cartilage, and there was a hemorrhage in the back of her neck.
     The evidence is consistent with being strangled while on her back.
     There was no evidence of a sexual assault.

     Pennsylvania State Trooper Jonathan Wolfe [("Trooper Wolfe")] is
     a deputy fire marshal and was assigned to investigate the fire in
     this case. Trooper Wolfe opined that the fire started in the victim's
     bedroom, within two [] feet of her head.                Through his
     investigation, Trooper Wolfe ruled out the radiator and electrical
     outlets as [causes] of the fire. He opined that the fire had a single

                                     -4-
J-S28014-22


     source of origin and accelerants were not used. Trooper Wolfe
     concluded that the cause of the fire was undetermined.

     Detective Robert Matthew Dotts [("Detective Dotts"), a detective]
     with the Derry Township Police Department[,] arrived on scene
     with Detective [David E.] Rode. Upon arriving at the rear of the
     residence, Detective Dotts observed [Appellant] talking to other
     people at the scene. Detective Dotts testified that [Appellant]
     appeared more collected and approachable than some of the other
     individuals present. Unbeknownst to Detective Dotts, the camera
     system in his patrol vehicle [] recorded the entire scene at the
     back of the residence. The recording was played at trial.

     At approximately 8:02 [a.m.], the recording shows [Appellant]
     with the victim's daughter, []who is holding [her daughter,
     fathered by Appellant.] It appeared that [Appellant] and [the
     victim’s daughter] were having a discussion[,] and she rubbed
     [Appellant’s] face. From where he was standing, Detective Dotts
     could hear [Appellant’s] and [the victim’s daughter’s]
     conversation. Detective Dotts testified that he overheard [the
     victim’s daughter] ask [Appellant], "what did you do, I need to
     know" and [Appellant] respond, "are you serious?" [Detective
     Dotts] further testified that he heard [the victim’s daughter] say,
     "I'm placing this on someone." While speaking with [Appellant]
     later, Detective Dotts observed fresh scratch marks on
     [Appellant’s] face and neck.

     [The victim’s daughter] testified that she was with [Appellant]
     leading up to the fire. She met him at his mother's house[ on the
     evening prior to the fire,] and [they] went to a bar[.] They were
     at [the bar] for a few hours and then walked back to [Appellant’s]
     mother's house. [The victim’s daughter] texted her mother, the
     victim, for a ride home, but she was unavailable. As a result,
     [Appellant, the victim’s daughter,] and their daughter took a
     [transportation service] back to [the victim’s residence] sometime
     between 11:00 [p.m.] on May 22, 2019, and 12:00 [a.m.] on May
     23, 2019. The next thing [the victim’s daughter] remembered is
     being woken up by [Appellant] who was yelling at her about
     finding condoms in her bedroom. [The victim’s daughter] told
     [Appellant the condoms belonged to the victim] and [then] went
     back to sleep.

     The next time [the victim’s daughter] woke up it was daylight and
     [Appellant] was not in the room. She then fell back asleep and
     was woken up again by [Appellant] yelling to get up because [the


                                    -5-
J-S28014-22


     victim’s] bedroom was on fire. [The victim’s daughter] ran to [the
     victims’ bedroom] and could see flames through [the open portion
     of the bedroom doorway]. When she opened [the bedroom door]
     all the way, she could see the whole back side of the bedroom was
     on fire. [The victim’s daughter] closed the door, but not all the
     way, ran and got dressed, grabbed her [tele]phone while
     [Appellant] grabbed their daughter, and they went outside to
     safety. Initially, [the victim’s daughter] believed [the victim] was
     at work because that was her normal work schedule.

     While [the victim’s daughter] was calling 911 [emergency
     services], she noticed [the victim’s] car was still parked in the lot
     behind [] the residence. Neither she nor [Appellant] attempted to
     reenter the [residence]. After emergency personnel arrived, [the
     victim’s daughter] and [Appellant] were talking when she noticed
     fresh scratch marks on [Appellant’s] face and neck that were not
     there the night before. She questioned [Appellant] about where
     he got the scratches and told him she was going to find out who
     did it. [The victim’s daughter] denied that she caused the scratch
     marks on [Appellant].

     Jennifer Marchand [("Marchand")] is a forensic scientist employed
     by the Pennsylvania State Police at the Harrisburg Regional
     Laboratory. She received the following evidence for analysis: left
     hand fingernail clippings from the victim; a known blood sample
     from the victim; nasal, vaginal, anal[,] and oral swabs from the
     victim; and a buccal sample from Walter Gaines [("Gaines")]. The
     nasal swab was not analyzed because the oral swabs provide[d] a
     better sample than [the] nasal swabs.            There were no
     spermatozoa on the vaginal, anal, and oral swabs. However, the
     anal and oral swabs were presumptive for blood[. T]herefore,
     [Marchand] prepared the swabs for further [deoxyribonucleic acid
     (“DNA”)] testing. [] Marchand did not test the fingernail clippings
     for spermatozoa or blood and merely prepared them for DNA
     analysis.

     Timothy Gavel [("Gavel")] is a forensic scientist employed by the
     Pennsylvania State Police DNA laboratory. [] Gavel received the
     following evidence in this matter for DNA analysis: [a] known
     blood sample from the victim; a buccal swab from [] Gaines; a
     buccal swab from [Appellant]; the victim's fingernail clippings;
     and the vaginal, anal[,] and oral swabs of the victim. [] Gavel
     determined that the vaginal, anal[,] and oral swabs did not have
     enough male DNA detected to proceed with further analysis.


                                     -6-
J-S28014-22


     [] Gavel swabbed the underside of the fingernail clippings to
     obtain DNA and determined that there was a mixture of two []
     individuals' DNA. Most of the mixture was a match to the victim[’s
     DNA], which was expected. [] Gavel compared the DNA to the
     buccal swab from [] Gaines and excluded him as a contributor.
     When [the DNA was] compared to the buccal swab from
     [Appellant], he could not be excluded as a potential contributor.
     [] Gavel then conducted a Y chromosome [short tandem repeat
     (“STR”)] DNA test. He explained that in situations where there is
     a large amount of female DNA and only a small amount of male
     DNA, the STR [DNA] test allowed him to isolate the male
     components and provide a Y chromosome DNA profile for the
     fingernail clippings. [] Gavel testified that the Y chromosome DNA
     profile was a match at all areas [of] the buccal swab [obtained]
     from [Appellant].

     Dr. Christian G. Westring [("Dr. Westring")] is the Director for the
     Center for Crime and Forensics at Purdue University and the owner
     and executive director of Gustav & Sons, LLC. Dr. Westring was
     asked by the Commonwealth to review the Pennsylvania State
     Police analysis and conclusions regarding the victim's fingernail
     clippings. He agreed that the DNA sample from underneath the
     fingernails contained a mixture of female and male DNA. The
     victim's DNA was identified as the female contributor and
     [Appellant’s] DNA was consistent with the male contributor. Dr.
     Westring confirmed that [] Gaines was excluded as a possible
     contributor. He further explained that DNA can be transferred
     through a scratch on the skin.

     The Commonwealth introduced additional evidence that showed
     [] Gaines was at his then-girlfriend's residence [] at the time of
     the homicide and subsequent fire. Similarly, the Commonwealth
     introduced testimony from [] the general factory business leader
     at the Reese's plant in Hershey, Pennsylvania[, who testified that
     the employment records indicate [a co-worker of the victim
     (“Co-Worker 1”)] was at work from 10:26 [p.m.] on May 22,
     2019, until 6:30 [a.m.] on May 23, 2019. [The general factory
     business leader] further testified that the employment records




                                    -7-
J-S28014-22


        indicate [a second co-worker of the victim (“Co-Worker 2”)] was
        at work from 2:42 [a.m.] to 10:35 [a.m.3]

Trial Court Opinion, 4/20/22, at 3-10 (record citations, footnotes, and

extraneous capitalization omitted).

        On November 12, 2021, a jury convicted Appellant of aggravated

arson – person present inside property, arson endangering persons – danger

of death or bodily injury, arson endangering persons – inhabited building or

structure, and third-degree murder.4           As discussed supra, on January 27,

2022, Appellant was sentenced to an aggregate sentence of 30 to 60 years’

incarceration, with credit for time served, and was ordered to pay costs in the

amount of $500.00 and restitution in the amount of $293,643.87. Appellant

did not file a post-sentence motion. This appeal followed.5

        Appellant raises the following issues for our review:

        [1.]   Whether the trial court erred in denying [Appellant’s
               introduction] of a protection from abuse [(“PFA”)] order's
               contents, specifically the mental state of the [victim]
               regarding her safety from [] Gaines, [into evidence] when
               the statement provided evidence that she feared for her
               safety, it was not offered for the truth of the matter
               asserted, and was central to a third[ person] guilt defense?

____________________________________________


3 “Several individuals involved in this case worked at the Reese’s plant – the
victim, [the victim’s daughter,] Gaines, [Co-Worker 1, and Co-Worker 2].”
Trial Court Opinion, 4/20/22, at 10 n.3.

4  Appellant was found not guilty of first-degree murder, 18 Pa.C.S.A.
§ 2502(a). Appellant’s first jury trial, which occurred in April 2021, resulted
in a mistrial because the jury was unable to render a verdict.

5   Both Appellant and the trial court complied with Pa.R.A.P. 1925.


                                           -8-
J-S28014-22


      [2.]   Whether there was sufficient evidence to sustain a
             conviction for third-degree murder, when the evidence,
             even in the light most favorable to the Commonwealth,
             requires too many factual and logical leaps to prove
             [Appellant] committed the homicide when the evidence was
             limited to his mere presence at the [victim’s residence],
             scratch marks with unknown origin, and DNA with no
             manner of determining its source[?]

      [3.]   Whether there was sufficient evidence to sustain a
             conviction for arson, when the evidence, even in the light
             most favorable to the Commonwealth, requires too many
             factual and logical leaps to prove [Appellant] committed
             [third-degree] murder [] and arson, when the evidence was
             limited to his mere presence at the [victim’s residence],
             scratch marks with unknown origin, and DNA with no
             manner of determining its source[?]

Appellant’s Brief at 6-7 (extraneous capitalization omitted).

      In his first issue, Appellant argues that the trial court erred in refusing

to admit a PFA petition the victim filed against Gaines. Appellant’s Brief at

24-37.   Appellant offered the petition as evidence to show that the victim

feared Gaines, a third party Appellant claims may have committed the

offenses for which Appellant was charged. Id. Appellant contends that the

PFA petition was admissible to establish third person guilt because it was

relevant, did not constitute hearsay, and its probative value was not

outweighed by a danger of, inter alia, confusing the issues for the jury. Id.

In particular, Appellant asserts that the PFA petition did not constitute hearsay

because it was offered not for the truth of the matter asserted therein (that

Gaines stated he would harm, or find someone to harm, the victim) but,

rather, to show that the victim feared Gaines would harm her. Id. at 26, 28

(arguing that, the statement was not offered for the truth of the matter

                                      -9-
J-S28014-22



asserted[,] i.e., the truth that [] Gaines said those things[, r]ather[,] it was

offered solely for the [jury] to know [the victim] feared him”).

      Our standard of review of questions concerning the admissibility of

evidence is well-settled.

      [T]he admissibility of evidence is a matter within the sound
      discretion of the trial court and will be reversed only where there
      is a clear abuse of discretion. Our standard of review of a
      challenge to an evidentiary ruling is therefore limited. Abuse of
      discretion is not merely an error of judgment, but rather where
      the judgment is manifestly unreasonable or where the law is not
      applied or where the record shows that the action is a result of
      partiality, prejudice, bias[,] or ill[-]will.

Commonwealth v. Herring, 271 A.3d 911, 918 (Pa. Super. 2022) (original

brackets omitted).

      “Third person guilt evidence” is defined as “evidence of a third person’s

crimes, wrongs[,] or other acts (‘third person guilt’) offered by a criminal

defendant in an effort to raise a reasonable doubt that he[, or she,] was not

the perpetrator of the crime charged.” Commonwealth v. Yale, 249 A.3d

1001, 1004 (Pa. 2021). “[Such evidence] is admissible if it is relevant, not

otherwise excludable, and surmounts the disqualifying considerations of

Pa.R.E. 403 [(probative value outweighed by, inter alia, unfair prejudice)].”

Id. at 1023 (stating that, the admissibility of third person guilt evidence is

governed by Pennsylvania Rules of Evidence 401 to 403).

      Recognizing the three-prong test set forth in Yale, supra, as governing

the admissibility of third person guilt evidence, the trial court, in the case sub




                                     - 10 -
J-S28014-22



judice, excluded the PFA petition on grounds that it constituted hearsay within

hearsay, explaining,

      The issue here is whether the PFA petition is otherwise excludable,
      i.e., hearsay without an exception. Hearsay is an out-of-court
      statement made by a declarant that a party seeks to admit for the
      truth of the matter asserted. Pa.R.E. 801 (definitions). Hearsay
      is generally inadmissible unless there is an exception. Pa.R.E.
      802.

      Here, the victim's allegations within the PFA petition are clearly
      hearsay within hearsay, which requires an exception for each.
      They are out-of-court statements made by a declarant to prove
      the truth of the matter asserted, i.e., that the victim was afraid of
      [] Gaines. Appellant failed to articulate a valid exception for either
      the PFA petition or the allegations within the petition. Rather, he
      argued that the allegations within the PFA petition are statements
      that were signed and verified by the victim; therefore, it is not
      hearsay. It appears Appellant may be combining two [] separate
      issues - evidence of the existence of a PFA petition versus the
      allegations within the PFA petition. . . . However, the allegations
      within the PFA petition are also hearsay without an exception.

      Additionally, counsel for Appellant elicited the crux of the victim's
      allegations against [] Gaines during direct examination[.]

Trial Court Opinion, 4/20/22, at 17.

      We begin our review of the trial court’s ruling with the relevance prong

of the Yale test. “The United States Supreme Court has long recognized that

a defendant has the right to present evidence and that in defense, evidence

of a third person's guilt is relevant.” Yale, 249 A.3d at 1012 (stating, “[f]ew

rights are more fundamental than that of an accused to present witnesses of

his own defense” (citation and original quotation marks omitted)).             Our

Supreme Court “has also historically recognized a defendant's right to present

evidence that someone else committed the crime of which he is accused.” Id.

                                       - 11 -
J-S28014-22



at 1014 (stating, “an accused should be allowed to prove a fact which would

logically produce a doubt of his guilt in the mind of the jury” (citation and

original quotation marks omitted)). Conversely, a “defendant has no duty to

present evidence and may instead rely on the presumption of innocence and

the Commonwealth's burden of proof.”          Id. at 1018 (citation and original

quotation marks omitted). Evidence that a third person, such as Gaines, may

have committed the offenses of which Appellant was charged was relevant at

Appellant’s criminal trial. See id. at 1014.

      Admissibility under the second prong of the Yale test requires that the

third person guilt evidence must not be otherwise excludible. Id. at 1023.

Pennsylvania Rule of Evidence 802 states, “[h]earsay is not admissible except

as provided by these rules, by other rules prescribed by the Pennsylvania

Supreme Court, or by statute.”       Pa.R.E. 802.      Hearsay is defined as a

statement “the declarant does not make while testifying at the current trial or

hearing” that “a party offers in evidence to prove the truth of the matter

asserted in the statement.” Pa.R.E. 801(c)(1) and (2).

      An out-of-court declaration containing another out-of-court
      declaration is double hearsay. In order for double hearsay to be
      admissible, the reliability and trustworthiness of each declarant
      must be independently established. This requirement is satisfied
      when each statement comes within an exception to the hearsay
      rule.

Commonwealth v. Laich, 777 A.2d 1057, 1060 (Pa. 2001). By comparison,

if an out-of-court statement is not offered for the truth of the matter asserted,

the statement is not hearsay and can be admitted for a non-truth purpose.

                                     - 12 -
J-S28014-22



Commonwealth v. Fitzpatrick, 255 A.3d 452, 479 (Pa. 2021). Thus, a trial

court’s initial inquiry involves, in part, identification of the purpose for which

the evidence is propounded.

       In the case sub judice, the trial court excluded the PFA petition because

it concluded that both the PFA petition and the allegations contained therein

constituted double hearsay for which Appellant did not offer valid exceptions.

N.T., 11/12/21, at 629-630; see also Trial Court Opinion, 4/20/22, at 17.6

Upon review, we concur with the trial court that the PFA petition and the

allegations contained therein constituted hearsay within hearsay because the

out-of-court statements were offered for the truth of the matter asserted,

namely that Gaines threatened and attempted to harm the victim previously.7

To support his third person guilt theory, Appellant sought to introduce the PFA

petition and the allegations contained therein as evidence that Gaines

previously threatened to harm and attempted to harm the victim to create

doubt in the eyes of the jury as to Appellant’s culpability. See Appellant’s

____________________________________________


6 The notes of testimony for Appellant’s trial, which took place on November
8, 2021, through November 10, 2021, and on November 12, 2021, were
compiled as a single, successively-paginated transcript. For purposes of citing
the notes of testimony, we refer to the date the testimony was provided and
the page number of the transcript.

7Although the PFA petition is not part of the certified record, Gaines testified
at trial that the PFA petition contained an allegation by the victim that, on May
14, 2018, Gaines “woke up and lunged at [the victim] with a hanger from the
bed.” N.T., 11/12/21, at 676-677. Appellant further asserts that the PFA
petition contained an averment by the victim that Gaines told her “I will, or I
will get[] someone to[,] hurt you.” Appellant’s Brief at 26.


                                          - 13 -
J-S28014-22



Brief at 32 (stating, the PFA petition and the allegations contained therein

“makes [Appellant’s] culpability less probable, as it provides doubt as to why

he would commit the homicide”).8               The PFA petition and the allegations

contained therein were not offered solely for the purpose of demonstrating

that the victim feared Gaines, as Appellant argued at trial.9 Rather, Appellant

sought to suggest, through introduction of the PFA petition, that a third party,

namely Gaines, was responsible for the victim’s death based upon the

truthfulness of the alleged threats and attempted harm contained within the

PFA petition.    Both the PFA petition and the victim’s allegations contained

____________________________________________


8 Appellant’s characterization of the PFA allegations – providing “doubt as to
why [Appellant] would commit the homicide” – is misplaced. The PFA relates
to a matter involving the victim and Gaines, with no mention of or reference
to Appellant. The PFA and the allegations contained therein do not explain
why Appellant did or did not commit the homicide. Rather, the PFA and the
allegations contained therein provide doubt whether Appellant did or did not
commit the homicide by suggesting third person guilt.

9 “In the context of a PFA case, the court's objective is to determine whether
the victim is in reasonable fear of imminent serious bodily injury[.]” E.K. v.
J.R.A., 237 A.3d 509, 519 (Pa. Super. 2020) (citation and original quotation
marks omitted). To obtain relief, a victim must prove the allegations
contained within the PFA petition by a preponderance of the evidence. 23
Pa.C.S.A. § 6107(a); see also E.K., 237 A.3d at 519.

Implicit in Appellant’s “fear” argument, in the case sub judice, is the assertion
that the allegations of what Gaines did or said to the victim were truthful
thereby giving rise to the victim’s fear of Gaines. While it may be inferred
from the filing of a PFA petition that a victim fears the person against whom
the PFA petition is filed, a victim may also file a PFA petition because the victim
is annoyed with or felt harassed by the person against whom the PFA is filed
or, even, for malicious reasons. The rationale behind the filing of a PFA
petition cannot be ascertained simply by evidence that a petition was filed.


                                          - 14 -
J-S28014-22



therein were out-of-court statements that Appellant offered for the truth of

the asserted matter, i.e., Gaines’ threats and his previous attempt to harm

the victim. Thus, the petition and the allegations contained therein constituted

double hearsay, and Appellant needed to demonstrate an exception to the rule

against hearsay for both the PFA petition and the allegations contained

therein. Because Appellant did not make such a showing, the trial court’s

evidentiary ruling must be affirmed.

      At trial, Appellant asserted that the PFA petition and the victim’s

allegations against Gaines contained in the PFA petition fell within the state of

mind exception to the rule against hearsay.          N.T., 11/12/21, at 625.

Pennsylvania Rule of Evidence 803(3) sets forth the present state of mind

exception as follows,

               Rule 803. Exceptions to the Rule Against
            Hearsay - Regardless of Whether the Declarant is
                         Available as a Witness

      The following are not excluded by the rule against hearsay,
      regardless of whether the declarant is available as a witness:

      ...

      (3) Then-Existing Mental, Emotional, or Physical Condition.
      A statement of the declarant's then-existing state of mind (such
      as motive, intent, or plan) or emotional, sensory, or physical
      condition (such as mental feeling, pain, or bodily health), but not
      including a statement of memory or belief to prove the fact
      remembered or believed unless it relates to the validity or terms
      of the declarant's will.

Pa.R.E. 803(3).    “Rule 803(3) permits only statements establishing the

declarant's state of mind, but no one else's[, and] forbids the admission of a


                                     - 15 -
J-S28014-22



statement of memory or belief to prove the fact remembered or believed

unless it relates to a will.” Fitzpatrick, 255 A.3d at 481 (citation and original

quotation marks omitted). State of mind statements “are normally excepted

out of the hearsay rule, because the reliability of such statements are

established by the statement being made contemporaneous with a provoking

event.” Commonwealth v. Murray, 83 A.3d 137, 157 (Pa. 2013). The state

of mind exception does not serve “as a mechanism to circumvent the rules of

evidence, repurposing statement of mind evidence into a ‘conduit’ to obtain

admission of otherwise inadmissible facts.” Fitzpatrick, 255 A.3d at 481.

      As discussed supra, Appellant offered the PFA petition and the

allegations contained therein as evidence that Gaines did or said what the

victim alleged to support his theory of third person guilt. In this instant, the

PFA petition and the allegations contained therein were being offered for the

truth of the matter asserted, namely that Gaines threatened and attempted

to harm the victim previously (a fact-bound component). To qualify for the

state of mind exception, the out-of-court statement must relate to the

declarant’s state of mind and may not be a statement of memory or belief

to prove the fact remembered or believed.            Pa.R.E. 803(3); see also

Fitzpatrick, 255 A.3d at 481-482.       The PFA petition and the allegations

contained therein are a statement of the victim’s memory of the things Gaines

said to her or the harm that he threated or attempted to impose upon her.

While the victim’s involvement with Gaines may have resulted in the victim

experiencing an emotional state of fear, the PFA petition and the allegations

                                     - 16 -
J-S28014-22



contained therein are, nonetheless, substantive facts being used to prove that

Gaines previously threatened and attempted to harm the victim. Used in this

way to support Appellant’s third person guilty theory, we concur with the trial

court, and the record supports, that the PFA petition and the allegations

contained therein are hearsay statements without exception. Consequently,

we discern no abuse of discretion in the trial court’s evidentiary ruling

regarding the admissibility of the PFA petition and the allegations contained

therein.10

____________________________________________


10Appellant also asserted that the PFA petition and the allegations contained
therein qualified for the excited utterance exception or were admissible
because the PFA petition was signed and verified by the victim. N.T.,
11/12/21, at 623, 625-626.

An excited utterance by a declarant, regardless of whether the declarant is
available as a witness at trial, is not excluded by the rule against hearsay
when the out-of-court statement relates “to a startling event or condition” and
is “made while the declarant is under the stress of excitement that it caused.”
Pa.R.E. 803(2).

Here, the victim’s allegations contained within the PFA petition were made
some time after the events that led to the allegations and upon reflection by
the victim. Therefore, the excited utterance exception to the rule against
hearsay does not apply to the allegations in the PFA petition. Murray, 83
A.3d at 157 (describing an excited utterance as a “spontaneous declaration
by a person whose mind has been suddenly made subject to an overpowering
emotion caused by some unexpected and shocking occurrence, which that
person has just participated in or closely witnessed, and made in reference to
some phase of that occurrence which he[, or she,] perceived, and this
declaration must be made so near the occurrence both in time and place as
to exclude the likelihood of its having emanated in whole or in part from his[,
or her,] reflective faculties”).    Insomuch as Appellant argued that the
allegations contained in the PFA petition were admissible under the excited
utterance exception, Appellant’s assertion is without merit.



                                          - 17 -
J-S28014-22



       Appellant’s second and third issues collectively challenge the sufficiency

of the evidence to support to his aforementioned convictions. Appellant’s Brief

at 6-7, 37-46. Our standard of review of sufficiency of the evidence claims is

well-settled.

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying [this] test, we may not weigh the
       evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant's guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proof or proving every element of the
       crime beyond a reasonable doubt by means of wholly
       circumstantial evidence. Moreover, in applying [this] test, the
       entire record must be evaluated and all the evidence actually
       received must be considered. Finally, the trier[-]of[-]fact while
____________________________________________




Regarding the assertion that the PFA petition was signed and verified by the
victim and, therefore, admissible, Pennsylvania Rule of Evidence 803.1(1) sets
forth an exception to the rule against hearsay by which a signed and adopted
prior written statement by a declarant is admissible if the declarant’s prior
statement is inconsistent with the declarant’s testimony at trial.
Pa.R.E. 803.1(1) (stating that, a prior statement, which is in writing and
signed by and adopted by the declarant, is not excluded by the rule against
hearsay if the declarant testifies at trial and is subject to cross-examination
about the prior statement and the prior statement is inconsistent with the
declarant’s testimony at trial). In the case sub judice, the victim, the
declarant of the out-of-court statement (the PFA petition) did not testify at
trial because she is deceased. As such, her PFA petition could not be admitted
as a signed and adopted prior written statement by the victim pursuant to
Rule 803.1(1).



                                          - 18 -
J-S28014-22


     passing upon the credibility of witnesses and the weight of the
     evidence produced, is free to believe all, part[,] or none of the
     evidence.

Commonwealth v. Pappas, 845 A.2d 829, 835-836 (Pa. Super. 2004)

(citation omitted), appeal denied, 862 A.2d 1254 (Pa. 2004).

     This standard [of review] is equally applicable to cases where the
     evidence is circumstantial rather than direct so long as the
     combination of the evidence links the accused to the crime beyond
     a reasonable doubt. Although a conviction must be based on more
     than mere suspicion or conjecture, the Commonwealth need not
     establish guilt to a mathematical certainty.

Commonwealth v. Patterson, 180 A.3d 1217, 1229-1230 (Pa. Super.

2018) (citation and quotation marks omitted), appeal denied, 229 A.3d 562

(Pa. 2020).

     Simply stated, “[t]o establish the offense of third-degree murder, the

Commonwealth must prove the killing of an individual with malice.”

Commonwealth v. Jones, 271 A.3d 452, 458 (Pa. Super. 2021), appeal

denied, 2022 WL 2913856 (Pa. filed July 25, 2022) (slip copy). Section 3301

of the Crimes Code defines arson in relevant part as follows:

                     § 3301. Arson and related offenses

     (a) Arson endangering persons.--

        (1) A person commits a felony of the first degree if he
        intentionally starts a fire or causes an explosion, or if he
        aids, counsels, pays or agrees to pay another to cause a fire
        or explosion, whether on his own property or on that of
        another, and if:

              (i) he thereby recklessly places another person in danger of
              death or bodily injury, including but not limited to a
              firefighter, police officer or other person actively engaged in
              fighting the fire; or

                                       - 19 -
J-S28014-22


            (ii) he commits the act with the purpose of destroying or
            damaging an inhabited building or occupied structure of
            another.

         ...

      (a.1) Aggravated arson.--

         (1) A person commits a felony of the first degree if he
         intentionally starts a fire or causes an explosion, or if he
         aids, counsels, pays or agrees to pay another to cause a fire
         or explosion, whether on his own property or on that of
         another, and if:

            (i) he thereby attempts to cause, or intentionally, knowingly
            or recklessly causes bodily injury to another person,
            including, but not limited to, a firefighter, police officer or
            other person actively engaged in fighting the fire; or

            (ii) he commits an offense under this section which is graded
            as a felony when a person is present inside the property at
            the time of the offense.

18 Pa.C.S.A. § 3301(a)(1)(i and ii) and (a.1)(1)(i and ii).

      Rather than challenge the sufficiency of the evidence to support any of

the applicable elements of the aforementioned offenses, Appellant contends

that the evidence was insufficient to prove he was the perpetrator of these

offenses. Appellant’s Brief at 42 (stating, “the evidence was insufficient to

show [Appellant’s] participation in the murder [and] arson [offenses] because

the evidence is either speculative or innocuous”).

      A review of the record demonstrates that on the evening prior to the

incident, Appellant, the victim’s daughter, and the victim’s granddaughter

returned to the victim’s home between 11:00 p.m. and 12:00 a.m.               N.T.,

11/10/21, at 507. These three individuals remained at the victim’s residence

until they exited the residence the following morning due to the fire. Id. at

                                     - 20 -
J-S28014-22



507-510. The victim’s daughter testified that, upon exiting the residence due

to the fire, she noticed that Appellant had fresh scratches on his face, neck,

and arm that she had not observed the prior evening. Id. at 512. Detective

Dotts, upon arriving at the scene of the incident, similarly observed Appellant

with fresh scratches on his face and his left arm above the elbow.         N.T.,

11/9/21, at 225.

       Mr. Gavel, an expert qualified as a forensic scientist in the field of DNA

profiling and testing, testified that a DNA sample obtained from the fingernail

clippings on the victim’s left hand demonstrated the presence of both the

victim’s DNA and DNA from a male individual. Id. at 376, 384, 394 (stating,

“from the left hand fingernail clippings[,] I [(Mr. Gavel)] obtained what’s

considered a DNA mixture profile[, which] means that there’s more than one

person’s DNA present on that particular item”).       Comparing DNA samples

obtained from Gaines and Appellant with the DNA mixture profile found on the

victim’s fingernails, Mr. Gavel excluded Gaines as a contributor to the DNA

mixture.     Id. at 385-386.         Appellant was unable to be excluded as a

contributor to the DNA mixture using the same analysis and comparison

methods.11 Id. at 387. Mr. Gavel then performed a Y chromosome STR DNA

test to isolate the DNA of the male contributor. Id. at 388-389. This analysis,

____________________________________________


11Mr. Gavel explained that his initial analysis of the DNA evidence involved a
comparison of 24 locations on the DNA to determine whether the DNA
obtained from the evidence sample matched the DNA sample obtained from
Gaines or Appellant. N.T., 11/9/21, at 378, 386.


                                          - 21 -
J-S28014-22



again, confirmed that Appellant could not be excluded as a contributor to the

DNA mixture obtained from the victim’s fingernails. Id. at 390. Mr. Gavel

summarized his findings as follows:

       I performed a likelihood ratio for [the DNA mixture profile] and
       the comparison was how much more likely is it that it's [the
       victim’s] and [Appellant’s] DNA versus [the victim’s] and some
       unknown person's DNA and it's 14 trillion times more likely in the
       Caucasian population, 2.8 trillion times more likely in the African
       American population[,] and 3.4 trillion times more likely in the
       Hispanic population that it's [the victim’s] and [Appellant’s] DNA
       as opposed to [the victim’s] and some unknown person's DNA.

Id. at 399-400.12 Dr. Westring, an expert in the fields of molecular biology,

forensic genetics, and forensic biology, confirmed Mr. Gavel’s findings

regarding the DNA sample. N.T., 11/10/21, at 413, 421-426. Specifically,

Dr. Westring stated that the male DNA sample collected from the victim’s

fingernails was consistent with the DNA sample obtained from Appellant. Id.

at 425. Dr. Westring also confirmed that Gaines was excluded as a contributor

of the male DNA collected from the victim’s fingernails. Id. at 426.

       Trooper Wolfe, a deputy fire marshal with the Pennsylvania State Police

and an expert in cause and origin of fire, upon analyzing the crime scene,

concluded that the cause of the fire was undetermined. N.T., 11/8/21, at 183,

189. In so concluding, Trooper Wolfe determined that the fire was not caused

____________________________________________


12 Appellant is an African American male. Therefore, according to Mr. Gavel’s
findings, it was 2.8 trillion times more likely that Appellant was the contributor
of the male DNA collected from the victim’s fingernails.



                                          - 22 -
J-S28014-22



by the radiator, the electrical wiring, or a lit cigarette, and there was no

indication that an accelerate was used to start the fire.          Id. at 185-189.

Trooper Wolfe further determined that there was a single point of origin for

the fire approximately two feet from the victim’s head and on the mattress of

the bed where the victim was found. Id. at 187-188, 195. The victim’s death

was ruled a homicide because the autopsy revealed the cause of death was

strangulation, and that the victim was deceased prior to being subjected to

the effects of the fire. Id. at 93, 132.

      In   viewing   the   evidence   in   the   light    most   favorable   to   the

Commonwealth, as verdict winner, there was sufficient evidence to enable the

jury, as fact-finder, to find beyond a reasonable doubt that Appellant was the

perpetrator of the aforementioned offenses.              Specifically, Appellant was

present in the victim’s residence prior to the incident, Appellant had scratches

on his face, arm, and neck on the morning following the incident that were

not present the evening prior, and it was 2.8 trillion times more likely that

Appellant’s DNA was found underneath the victim’s fingernails. Therefore,

Appellant’s claims as they relate to the sufficiency of the evidence are without

merit.




                                      - 23 -
J-S28014-22



     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/8/2022




                                 - 24 -